Title: General Orders, 10 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday Feby 10th 1780.
            Parole Ontario—  C. Signs Oswego. Oneida.
          
          The names of the field officers agreeable to the orders of the 2nd instant are to be inserted in the returns of this week.
          The Sub-Inspectors will please to collect returns of regulations, company books, and soldiers books wanting in the respective divisions, that there may be a distribution of those on hand.
          The Commander in Chief at the intercession of the officers of the 3rd Pennsylvania regiment, and for other weighty considerations thinks fit to remit the sentence against William Barrett of said regiment.
          He also thinks fit at the intercession of Col. Jackson, and for similar reasons, to remit the sentences against Joseph Waterhouse, Amos Rounds, William Straw, John Matthews, James Whitney, William Harman, Pelatiah Harman, Nathaniel Milleken, Joel Milleken, Christian Myers and Philip Wilds of his regiment; Those soldiers are severally to be released from confinement.
          Jesse Peirce and Nathan Barney of the same regiment are to receive corporal punishment agreeable to the sentences decreed against them, and are to be released from confinement.
        